Opinion issued May 17, 2012.

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-12-00008-CV
———————————
In re M.S.,
a minor

 

 
On Appeal from the 247th District Court
Harris County, Texas

Trial Court Case No. 0163544
 

 
MEMORANDUM OPINION
          Appellant’s
brief in this appeal was due on March 6, 2012. Appellant failed to comply with
that deadline or request an extension of time to file his brief. On March 29, 2012,
the Clerk of this Court sent appellant notice that his brief was past due and
that his appeal could be dismissed for want of prosecution at any time after
ten days from the date of the notice. See
Tex.
R. App. P.38.8(a), 42.3(b). On
April 4, 2012, appellant filed a motion for extension of time to file his brief.
The Court granted appellant an extension of time until April 30, 2012 to file
his brief.Appellant failed to comply with that deadline or request an additional
extension of time to file his brief, and he still has not filed an appellant’s
brief at this time. 
          Meanwhile,
on April 13, 2012, the Clerk of this Court sent appellant notice that his notice
of appeal may not have been timely filed and that his appeal was therefore subject
to dismissal for lack of jurisdiction. The Clerk granted appellant until April 24,
2012 to file a response demonstrating this Court’s jurisdiction over his appeal.
Appellant failed to comply with that deadline or request additional time to
respond, and he still has not filed a response at this time.
We dismiss this case for want of prosecution. SeeTex. R. App. P. 42.3(b) (authorizing involuntary
dismissal of civil case for want of prosecution). All outstanding motions are
denied as moot.
PER CURIAM
Panel
consists of Justices Bland, Massengale, and Brown.